Per Curiam.

The failure of the landlord to allege and prove compliance with subdivision 1 of section 52 and section 53 of the State Rent and Eviction Regulations requiring landlord to plead and prove that landlord sent notice to the tenant with demand that violations be removed within 10-day limitation period was fatal to the right of landlord to maintain instant proceeding (Joyce Prop. v. Wilkenson, 122 N. Y. S. 2d 179).
The final order should he reversed, with $30 costs, and petition dismissed, with costs.
Concur — Hecht, J. P., Aurelio and Tilzer, JJ.
Final order reversed, etc.